Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 1 of 88




                  EXHIBIT D
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 2 of 88          1/24/2014 3:23:26 PM
                                                       Chris Daniel - District Clerk Harris County
                                                                            Envelope No. 297508
                                                                             By: ALEX CASARES




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 3 of 88




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 4 of 88




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 5 of 88




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 6 of 88




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 7 of 88




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 8 of 88




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 9 of 88




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 10 of 88




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 11 of 88




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 12 of 88




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 13 of 88




                   EXHIBIT E
    Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 14 of 88

                                          EXHIBIT B

                              PROCEEDING BEFORE THE
                         AMERICAN ARBITRATION ASSOCIATION
                                  In Houston, Texas

JAMES C. HASSELL and HASSELL        §
CONSTRUCTION COMPANY, INC.          §
                                    §
      Claimant,                     §
                                    §
vs.                                 §                          Case No. 01-14-0000-3178
                                    §
R. HASSELL HOLDING CO., INC, R.     §
HASSELL & COMPANY, INC., R. HASSELL §
BUILDERS, INC. AND G.R. GROUP       §
RESOURCES LLP, ROYCE 1. HASSELL     §
AND SILVIA T. HASSELL               §

       Respondents.



                        AFFIDA VIT OF JAMES PHILLIP HASSELL


       Before me, the undersigned notary public, on this day personally appeared James Phillip
Hassell who, personally known to me to be the person whose name is subscribed to this
Affidavit, being by me first duly sworn, stated under oath as follows:

        My name is James Phillip Hassell. I am over the age of eighteen (18), of sound mind, and
competent to make this Affidavit. I have never been convicted of a crime of moral turpitude. I
am the President and a Director of Hassell Construction Company, Inc., a Texas corporation
("HCCI"), and a Director and Member of Hassell Management Services, LLC, a Texas limited
liability corporation ("HMS"). I am authorized to make this Affidavit on behalf of HCCI and
HMS. HCCI and HMS shall be collectively referred to herein as HCCI.

        In January 2012, James C. Hassell, Chief Executive Officer and Chairman of the Board of
Directors ofHCCI, and I met with Patrick Gaas and Heather Asselin, Directors of the law firm of
Coats, Rose, Yale, Ryman & Lee, P.C. ("CoatsIRose") to evaluate various secured transactions
and potential defensive strategies related to transaction or matters involving R. Hassell Builders,
Inc., R. Hassel & Company, Inc. and Royce and Silvia Hassell. At no time during that meeting
or thereafter, have James C. Hassell or I ever requested that CoatslRose represent, provide advice
or any other services for or on behalf of R. Hassell Holding Co., Inc., R. Hassell & Company,
Inc. R. Hassell Builders, Inc., G.R. Group Resources, LLP (collectively, the "R. Hassell
Entities") Royce J. Hassell, Silvia T. Hassell or any joint venture. At all times during our
discussions with CoatslRose and their subsequent engagement, the R. Hassell Entities, Royce J.
Hassell, and Silvia T. Hassell were adverse parties. At no point during OLlI' discLissions with and
engagement of CoatslRose have James C. Hassell or J disclosed any R. Hassell Entity
confidential information to CoatslRose. Following the initial meeting, we were sent an
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 15 of 88


engagement agreement. We signed the engagement agreement and sent a retainer to CoatsJRose,
but at that time did not provide CoatsJRose with the information necessary to proceed with any
work. It was not until September 6, 2013, that CoatsJRose was formally engaged by James C.
Hassell and HCCI, provided documentation and authorized to perform legal services.

       HCCI is a party to Cause No. 2012429; Hassell Construction Co., Inc. v. Springwoods
Realty, Co. et. al,; In the 333 rd Judicial District Court of Harris County, Texas (hereafter, the
"Springwoods Litigation"). At no time has CoatsJRose represented or counseled HCCI or any
other party with respect to the Springwoods Litigation.

       Royce and Silvia Hassell have directly benefited from the joint venture agreement, and
numerous requests to HCCI for payment of their personal expenses became a regular course of
conduct. The following is a small sample of such requests: (i) a request for funding by Royce
and Silvia Hassell, to pay the notes on their lakehouse which secures the line of credit; (ii) a
request for funding by Royce and Silvia Hassell, to pay personal property taxes on their two
Buffalo Speedway residences and their ranch; and (iii) a request for funding by Royce and Silvia
Hassell, to pay personal real estate maintenance expenses and insurance.

       I have personal knowledge of each of the facts set forth in this Affidavit based on my
personal involvement in these matters. Such facts are true




STATE OF TEXAS                          §
                                        §
COUNTY OF HARRIS                        §

       SWORN AND SUBSCRIBED to before


                                             Notary Public in and for the St
                              ni\RCIA        My Commission Expires: - - - ':.=.'--'=-1-----'--------'----




                                                 2
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 16 of 88




                   EXHIBIT F
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 17 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 18 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 19 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 20 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 21 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 22 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 23 of 88




                  EXHIBIT G
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 24 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 25 of 88




                  EXHIBIT H
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 26 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 27 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 28 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 29 of 88
       Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 30 of 88



                                     CAUSE NO. 2013-61995

 R. HASSELL & CO., INC., ET AL.                  §           IN THE DISTRICT COURT OF
      Plaintiffs,                                §
                                                 §
 V.                                              §           HARRIS COUNTY, TEXAS
                                                 §
 HASSELL CONSTRUCTION                            §
 COMPANY, INC., et al.                           §
     Defendants.                                 §           125th JUDICIAL DISTRICT

        NOTICE OF FILING OF NOTICE OF REMOVAL OF PROCEEDINGS TO
       THE BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS –
                             HOUSTON DIVISION

      PLEASE TAKE NOTICE that Hassell Construction Company, Inc., James C. Hassell, and

Hassell Management Services, L.L.C., and Intervenors, Phillip Hassell, Shawn Hassell, Jason

Hassell and Michael Hassell, individually and as Trustee of the James C. Hassell Intervivos Trust,

collectively “Removing Parties”, have filed a Notice of Removal of this case to the United States

Bankruptcy Court, Southern District of Texas, Houston Division, under Adversary Proceeding No.

18-03042. Therefore, this Court no longer has jurisdiction of this case and no further proceedings

may be had without order of the United States Bankruptcy Court. A true and correct copy of the

Notice of Removal is attached hereto.

                                                     Respectfully submitted,

                                                     RENTEA & ASSOCIATES

                                                     /s/ Bogdan Rentea
                                                     Bogdan Rentea
                                                     State Bar No. 16781000
                                                     700 Lavaca, Suite 1400
                                                     Austin, Texas 78701
                                                     Tel: (512) 472-6291
                                                     Fax: (512) 472-6278
                                                     brentea@rentealaw.com
                                                     ATTORNEYS FOR REMOVING
                                                     PARTIES


                                                 1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 31 of 88



                                CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that on this 8th day of March, 2018, all counsel of
record were e-served with a copy of the foregoing via the Court's e-filing system.




                                                2
       Case 19-03452
         Case 18-31189Document 1-31
                        Document    Filed in
                                  2 Filed  in TXSB
                                              TXSB on
                                                   on 03/08/18
                                                      05/03/19 Page
                                                               Page 132ofof5 88




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                               §
                                                     §        CASE # 18-31189
HASSELL 2012 JOINT VENTURE                           §
                                                     §        CHAPTER 7
         ALLEGED DEBTOR                              §
                                                     §


R. HASSELL & CO., INC., et al.,                      §
                                                     §
         PLAINTIFFS                                  §
V.                                                   §        ADVERSARY NO.
                                                     §
HASSELL CONSTRUCTION CO., INC.,                      §
et al.,                                              §
                                                     §
         DEFENDANTS                                  §

                                      NOTICE OF REMOVAL

TO THE HON. MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

         Defendants Hassell Construction Co., Inc. (“HCCI”), Hassell Management Services,

L.L.C., and James C. Hassell, (together “Removing Parties”)1 file this Notice of Removal under

28 U.S.C. § 1452, Rule 9027, Federal Rules of Bankruptcy Procedure, Rule 9027-1 of the Local

Rules for the United States Bankruptcy Court for the Southern District of Texas and General

Order 2012-6 of the United States District Court for the Southern District of Texas referring

bankruptcy related matters to this Court, and would respectfully show the Court as follows:

         1.      HCCI filed an involuntary petition under Chapter 7 of the United States

Bankruptcy Code in case number 18-31189 (the “Bankruptcy Case”) in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division, on March 8, 2018. The


1
 The Removing Parties also include the Intervenors, Trustee of the James C. Hassell Intervivos Trust, Phillip
Hassell, Michael Hassell, Jason Hassell and Shawn Hassell.
                                                         1
       Case 19-03452
         Case 18-31189Document 1-31
                        Document    Filed in
                                  2 Filed  in TXSB
                                              TXSB on
                                                   on 03/08/18
                                                      05/03/19 Page
                                                               Page 233ofof5 88




Bankruptcy Case is still open.

        2.       Prior to the filing of this bankruptcy case, an action was commenced by R.

Hassell & Co., Inc., et al. against Hassell Construction Co., Inc., et al. in the District Court of

Harris County, Texas, 125th Judicial District (the “State Court”), bearing Cause No. 2013-61995

and entitled R. Hassell & Co., Inc., et al. v. Hassell Construction Co., Inc., et al. (the “State

Court Action”).2 The State Court Action was referred to arbitration by the American Arbitration

Association, (“AAA”) True and correct copies of the State Court’s docket sheet, since the

issuance of an arbitration Award by the AAA, and of the live pleadings on file with the Clerk in

the State Court Action, since the issuance of the arbitration Award, are attached hereto and

identified in Exhibit B, attached hereto.

        3.       In the State Court Action, R. Hassell & Co., et al. filed an Application to Confirm

an Arbitration Award and the Removing Parties filed an Application to Vacate/Modify/Correct

the Arbitration Award, and a Supplement thereto. The Intervenors joined in the Application to

vacate/Modify/Correct and the Supplement thereto.

        4.       The State Court Action is a civil action (other than a proceeding before the United

States Tax Court or a civil action by a governmental unit to enforce its police or regulatory

power) of which this Court has jurisdiction under the provisions of 28 U.S.C. § 1334(b).

        5.       The causes of action of Plaintiffs against Defendants in the State Court Action, as

amended and/or supplemented in the arbitration proceeding, are property of Debtor’s bankruptcy

estate under 11 U.S.C. § 541 and therefore this Court has exclusive jurisdiction of such causes of

action under 28 U.S.C. § 1334(e)(1).

        6.       Upon removal, the action is a core proceeding under 28 U.S.C. § 157(b)(2),


2
 The State Court Action is a consolidated action consisting of the once separate actions shown on Exhibit A,
attached hereto, which is a true and correct copy of the Consolidation order.
                                                        2
         Case 19-03452
           Case 18-31189Document 1-31
                          Document    Filed in
                                    2 Filed  in TXSB
                                                TXSB on
                                                     on 03/08/18
                                                        05/03/19 Page
                                                                 Page 334ofof5 88




including without limitation subsections (A), (B) and (O). Alternatively, this action is related to

the Bankruptcy Case. If the Court determines that this is a non-core proceeding or a “Stern”

claim, the Removing Parties consent to the entry of final orders or judgments by the bankruptcy

judge.

          7.       This action may be removed to this Court pursuant to 28 U.S.C. § 1452(a), Rule

9027 of the Federal Rules of Bankruptcy Procedure, Rule 9027-1 of the Local Rules for the

United States Bankruptcy Court for the Southern District of Texas and General Order 2012-6 of

the United States District Court for the Southern District of Texas referring bankruptcy related

matters to this Court.

          8.       This Notice of removal is filed within thirty days after the filing of the Original

Petition as required by Rule 9027, Federal Rules of Bankruptcy Procedure.

          9.       Pursuant to Rule 9027-1 of the Local Rules for the United States Bankruptcy

Court for the Southern District of Texas, HCCI is filing a copy of this Notice with the Clerk in

the State Court Action and serving copies of this Notice upon the Defendants’ attorneys. The

attached service list contains a list of all parties and counsel to the removed proceeding.

          WHEREFORE, PREMISES CONSIDERED, HCCI and the other removing parties pray

that the Court and parties take notice that the State Court Action has been removed to this Court,

and that the Court grant the moving parties such other and further relief to which they may be

justly entitled.

                                                  Respectfully submitted,

                                                  RENTEA & ASSOCIATES

                                                  /s/ Bogdan Rentea
                                                  Bogdan Rentea
                                                  State Bar No. 16781000
                                                  700 Lavaca, Suite 1400

                                                     3
      Case 19-03452
        Case 18-31189Document 1-31
                       Document    Filed in
                                 2 Filed  in TXSB
                                             TXSB on
                                                  on 03/08/18
                                                     05/03/19 Page
                                                              Page 435ofof5 88




                                           Austin, Texas 78701
                                           Tel: (512) 472-6291
                                           Fax: (512) 472-6278
                                           brentea@rentealaw.com


                                           HAJJAR PETERS LLP

                                           /s/ Ron Satija
                                           Ron Satija
                                           State Bar No. 24039158
                                           Hajjar Peters LLP
                                           3144 Bee Caves Rd
                                           Austin, TX 78746
                                           Tel: (512) 637-4956
                                           Fax: (512) 637-4958
                                           rsatija@legalstrategy.com
                                           ATTORNEYS FOR REMOVING PARTIES

                  LIST OF PARTIES AND CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was served without
exhibits as indicated below on March 8, 2018, upon the below-named parties. Exhibits are
available by contacting counsel at the above e-mail address.

Defendants/Removing Parties (Served on counsel by permission)

Hassell Construction Co., Inc.                    Hassell Management Services, L.L.C.

James C. Hassell
c/o Bogdan Rentea
700 Lavaca, Suite 1400
Austin, Texas 78701

Intervenors

Michael Hassell, Trustee                          James Phillip Hassell
James C. Hassell Inter-vivos Trust

Jason Hassell                                     Shawn Potts
Michael Hassell

c/o Bogdan Rentea
700 Lavaca, Suite 1400
Austin, Texas 78701


                                              4
      Case 19-03452
        Case 18-31189Document 1-31
                       Document    Filed in
                                 2 Filed  in TXSB
                                             TXSB on
                                                  on 03/08/18
                                                     05/03/19 Page
                                                              Page 536ofof5 88




Defendants’/Removing Parties/Intervenor’s Counsel (by e-mail by permission)

Bogdan Rentea
700 Lavaca, Suite 1400
Austin, Texas 78701

Plaintiffs (by Mail)
R. Hassell Holding Co., Inc.                        R. Hassell & Co., Inc.
c/o Royce J. Hassell, Registered Agent              c/o Royce J. Hassell, Registered Agent
12512 Cutten Road, Suite A                          12512 Cutten Road, Suite A
Houston, TX 77066                                   Houston, TX 77066 USA


Plaintiffs’ Counsel (by Fax to: 713-223-3717)

Derrick Carson
Locke Lord LLP
2800 JPMorgan Chase Tower
600 Travis Street
Houston, Texas 77002

                                           /s/Ron Satija
                                           Ron Satija




                                                5
Case
 Case19-03452
       18-03042Document
                Document1-31
                          1-1 Filed
                              FiledininTXSB
                                       TXSBon
                                            on05/03/19
                                               03/08/18 Page
                                                        Page37 of488
                                                             1 of




                              Exhibit
                                A
Case
 Case19-03452
       18-03042Document
                Document1-31
                          1-1 Filed
                              FiledininTXSB
                                       TXSBon
                                            on05/03/19
                                               03/08/18 Page
                                                        Page38 of488
                                                             2 of
Case
 Case19-03452
       18-03042Document
                Document1-31
                          1-1 Filed
                              FiledininTXSB
                                       TXSBon
                                            on05/03/19
                                               03/08/18 Page
                                                        Page39 of488
                                                             3 of
Case
 Case19-03452
       18-03042Document
                Document1-31
                          1-1 Filed
                              FiledininTXSB
                                       TXSBon
                                            on05/03/19
                                               03/08/18 Page
                                                        Page40 of488
                                                             4 of
       Case
       Case19-03452
            18-03042 Document
                     Document1-31 FiledininTXSB
                              1-2 Filed    TXSBon
                                                on03/08/18
                                                   05/03/19 Page
                                                            Page141
                                                                  ofof
                                                                    25688




                                  CAUSE NO. 2013-61995

R. HASSELL & CO., INC., et al,                    §   IN THE DISTRICT COURT OF
      Plaintiffs                                  §
                                                  §
v.                                                §   HARRIS COUNTY, TEXAS
                                                  §
HASSELL CONSTRUCTION                              §
COMPANY, INC., et al                              §
     Defendants                                   §   125th JUDICIAL DISTRICT

                        INDEX TO LIVE PLEADINGS ON FILE
                      WITH HARRIS COUNTY DISTRICT CLERK

No      Date Filed         Description

B-1     January 31, 2018   Proposed Final Judgment Confirming Arbitration Award

B-2     January 31, 2018   Notice of Hearing

B-3     January 31, 2018   Motion to Lift Abatement and Application to Confirm Arbitration
                           Award with Exhibits A through E

B-4     February 1, 2018   Amended Notice of Hearing

B-5     February 1, 2018   Relators Motion to Reinstate Case and to Voluntarily Dismiss
                           Petition for Writ of Mandamus with Exhibit A

B-6     February 1, 2018   Relators Motion to Reinstate Case and to Voluntarily Dismiss
                           Petition for Writ of Mandamus (2) with Exhibit A

B-7     February 2, 2018   Amended Notice of Oral Hearing

B-8     February 5, 2018   Returned Mail Undeliverable

B-9     February 5, 2018   Plea in Intervention

B-10    February 7, 2018   Application to Vacate, Modify or Correct An Arbitration Award
                           and Opposition to Plaintiffs' Motion to Confirm the Award with
                           Exhibits A through N

B-11    February 8, 2018   Proposed Order Granting Defendants' Motion for Continuance

B-12    February 8, 2018   Motion to Seal Records Under Rule 76a of TRCP and Request for
                           Hearing

                                                                                          Exhibit
                                                                                            B
                                                  1
       Case
       Case19-03452
            18-03042 Document
                     Document1-31 FiledininTXSB
                              1-2 Filed    TXSBon
                                                on03/08/18
                                                   05/03/19 Page
                                                            Page242
                                                                  ofof
                                                                    25688




B-13    February 8, 2018    Motion for Continuance

B-14    February 14, 2018 Amended Notice of Oral Hearing

B-15    February 14, 2018 Notice of Hearing

B-16    February 14, 2018 Amended Notice of Hearing

B-17    February 16, 2018 Return Notice of Activity

B-18    February 16, 2018 Affidavit of Public Posting

B-19    February 16, 2018 Amended Public Notice Pursuant to Rule 76a Tex. R. Civ. Proc.

B-20    February 16, 2018 Verification

B-21    February 22, 2018 Court of Appeals Memorandum

B-22    February 22, 2018 First Court of Appeals Notice of Opinion

B-23    February 23, 2018 Declaration of Phillip Hassell

B-24    February 27, 2018 Proposed Order Granting Motion to Stike Plea In Intervention

B-25    February 27, 2018 Plaintiffs Motion to Strike Plea in Intervention with Exhibits A
                          through D

B-26    February 27, 2018 Notice of Hearing

B-27    February 27, 2018 Proposed Rule 76a Order

B-28    March 2, 2018       Rule 76a Order Sealing Documents

B-29    March 2, 2018       First Supplement to Application to Vacate, Modify or Correct an
                            Arbitration Award and Opposition to Plaintiffs' Motion to Confirm
                            the Award with Exhibit O

B-30    March 7, 2018       The RH Parties' Response to the Application and Supplement to
                            The Application to Vacate, Modify, or Correct Arbitration Award
                            and Request for Fees with Exhibits 1 through 20

B-31    March 8, 2018       Intervenors’ Response to the Motion to Strike Their Plea in
                            Intervention with Exhibits A through G




                                                2
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 43 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 44 of 88
         Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 45 of 88                                 7/18/2018 4:14 PM
                                                                                     Chris Daniel - District Clerk Harris County
                                                                                                       Envelope No. 26089077
                                                                                                                By: Bonnie Lugo
                                                                                                      Filed: 7/18/2018 4:14 PM

                                        Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                       §    IN THE DISTRICT COURT OF
INC.,                                               §
      Plaintiff                                     §
                                                    §
v.                                                  §    HARRIS COUNTY, TEXAS
                                                    §
ROYCE HASSELL and                                   §
SILVIA HASSELL,                                     §
      Defendants                                    §     61ST JUDICIAL DISTRICT


               MOTION FOR FEES UNDER SECTION 27.009 OF THE T.C.P.R.C.
          NOW COME PHILLIP HASSELL, MICHAEL HASSELL, individually and as Trustee of

the James C. Hassell Irrevocable Trust, JASON HASSELL and SHAWN HASSELL POTTS

("Claimants"), and, in support of their motion, show as follows:

          1.     Royce Hassell ("RH") filed an anti-SLAPP motion against Claimants on May 21,

2018. A hearing thereon was held on June 15, 2018. Pursuant to section 27.008(a) of the

T.C.P.R.C., the motion was denied by operation of law on July 15, 2018. (RH is in agreement with

the deadline for a ruling by the Court, as stated in his letter to the Court dated July 4, 2018.)

          2.     Claimants contend that the anti-SLAPP motion was frivolous, or solely intended for

delay1, will so demonstrate that fact at the hearing on this matter, and now seek their reasonable

attorney fees as allowed by section 27.009(b) of the T.C.P.R.C.

          3.     Therefore, the Claimants bring this motion and ask the Court to determine, after

hearing, whether the anti-SLAPP motion filed by RH was frivolous or solely for delay, and then

determine the reasonable attorney fees which should be awarded to Claimants and against RH.

          WHEREFORE, PREMISES CONSIDERED, the Claimants seek the relief described

herein, and seek such other and further relief to which they may show themselves justly entitled.



     1
    By way of illustration, and not limitation, the anti-SLAPP motion was filed only days after the
Claimants’ complained about the discovery responses served by RH and the prospect of having to defend
a motion to compel; further, the anti-SLAPP motion was so convoluted, and unnecessarily voluminous,
that the Honorable District Judge, Michael Landrum, ordered RH to “cut it down to size”.
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 46 of 88




                                                     Respectfully Submitted,

                                                     RENTEA & ASSOCIATES
                                                     700 Lavaca, Suite 1400-2678
                                                     Austin, Texas 78701
                                                     (512) 472-6291
                                                     (512) 472-6278 Facsimile
                                                     brentea@rentealaw.com


                                                     By: /s/ Bogdan Rentea
                                                       Bogdan Rentea
                                                       State Bar No. 16781000
                                                     ATTORNEY FOR CLAIMANTS


                                  CERTIFICATE OF SERVICE

     I hereby certify that on this 18th day of July, 2018, a true and correct copy of the foregoing
Motion for Fees Under Section 27.009 of the TCPRC was served on all opposing parties through
their counsel of record via the Court's e-filing system and via email.



                                                     /s/ Bogdan Rentea
                                                     Bogdan Rentea




                                                2
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 47 of 88                                 7/20/2018 3:03 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 26152657
                                                                                                         By: TERESA KIRBY
                                                                                                   Filed: 7/20/2018 3:03 PM

                                      Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §   IN THE DISTRICT COURT OF
INC.,                                             §
      Plaintiff                                   §
                                                  §
v.                                                §   HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants                                  §     61ST JUDICIAL DISTRICT

                     MOTION TO COMPEL DISCOVERY RESPONSES
       NOW COME Movants, Hassell Construction Company, Inc. ("HCCI") and MICHAEL

HASSELL ("MH"), and, in support of their motion, show as follows:

       1.      HCCI received a response to its discovery requests on May 23, 2017. See Exhibit

A.
       2.      HCCI attempted to confer with opposing counsel, however has received no

substantive written response as of the date of filing this motion. See Exhibits B and D.

       3.      MH received a response to his discovery request on May 16, 2018. See Exhibit C.

       4.      MH attempted to confer with opposing counsel, however has not received a

substantive written response as of the date of filing of this motion. See Exhibit D.

       5.      The most glaring deficiencies in the discovery responses are set out in Exhibits B

and D. For the reasons stated therein, and as will be further shown at the hearing on this matter, all

objections should be overruled.

       6.      Additionally, as allowed and provided by Rule 193.4 of the T.R.C.P., the objections

are hereby set for hearing, which now requires the responding parties to support the objections

and/or privileges asserted.

       7.      The movants request that the Court overrule the objections, order full answers to

each request, as well as the production of the requested documents.

       8.      The movants also request that they be provided with the required privilege log(s) in

a form that will allow this Court, as well as counsel for movants, the opportunity to decide if the
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 48 of 88




assertion of the privileges should be permitted. As currently presented, the privilege log(s) are

wholly inadequate, as they are conclusory in nature, and provide no detail whatsoever.

       9.      Movants also request that the Court determine whether sanctions are appropriate,

given the nature of the objections asserted and the failure to cooperate in resolving the matter

without court intervention.

       10.     As shown above, and in Exhibits B and D, the undersigned has attempted, in good

faith, to resolve this discovery dispute, but opposing counsel have failed to cooperate.

       WHEREFORE, PREMISES CONSIDERED, the movants herein request that they be

granted the relief sought, as well as such other and further relief to which they may show

themselves justly entitled.

                                                       Respectfully Submitted,

                                                       RENTEA & ASSOCIATES
                                                       700 Lavaca, Suite 1400-2678
                                                       Austin, Texas 78701
                                                       (512) 472-6291
                                                       (512) 472-6278 Facsimile
                                                       brentea@rentealaw.com


                                                       By: /s/ Bogdan Rentea
                                                         Bogdan Rentea
                                                         State Bar No. 16781000
                                                       ATTORNEY FOR MOVANTS


                              CERTIFICATE OF CONFERENCE
       The undersigned counsel has attempted, in good faith, to resolve this discovery dispute;

however, has been unable to do so due to opposing counsels' unwillingness to discuss the matter.


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of July, 2018, a true and correct copy of the foregoing
Motion to Compel Discovery Responses was served on all opposing parties through their counsel of
record via the Court's e-filing system and via email.




                                                  2
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 49 of 88




                                      CAUSE NO. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §         IN THE DISTRICT COURT OF
INC.,                                             §
                                                  §
             Plaintiff,                           §
                                                  §
v.                                                §           HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL                                    §
                                                  §
             Defendants.                          §          113TH JUDICIAL DISTRICT

      DEFENDANT’S OBJECTIONS AND RESPONSES TO PLAINTIFF HASSELL
        CONSTRUCTION COMPANY, INC.’S REQUEST FOR DISCLOSURES,
             FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                   AND FIRST SET OF INTERROGATORIES

TO:    Plaintiff Hassell Construction Company, Inc., by and through its attorney of record,
       Bogdan Rentea, RENTEA & ASSOCIATES, 700 Lavaca, Suite 1400-2678, Austin, Texas
       78701

       Defendant/Counter-plaintiff Royce Hassell (“Royce”) hereby serves his Objections and

Responses to Plaintiff Hassell Construction Company, Inc.’s (“HCCI”) Request for Disclosures,

First Request for Production of Documents, and First Set of Interrogatories. The last sentence of

Defendants’ response to Plaintiff’s Request for Production No. 2 was inadvertently cut off, so

Defendants are re-serving at the request of Plaintiff.




                                                           EXHIBIT A




                                                  1

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 50 of 88




                                            Respectfully submitted,

                                            LOCKE LORD LLP

                                            By:/s/ Derrick B. Carson
                                               Derrick B. Carson
                                               State Bar No. 24001847
                                               dcarson@lockelord.com
                                               Deanna Willson
                                               State Bar No. 24092759
                                               Deanna.willson@lockelord.com
                                               600 Travis, Suite 2800
                                               Houston, Texas 77002
                                               Telephone: (713) 226-1197
                                               Facsimile: (713) 229-2612

                                            ATTORNEYS FOR DEFENDANTS ROYCE
                                            HASSELL AND SILVIA HASSELL



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this document was served on the below
listed counsel of record on May 22, 2017 and a version with the last full sentence of Defendants’
Response to Plaintiff’s Request for Production No. 2 was served on May 23, 2017, in accordance
with the Texas Rules of Civil Procedure.

Bogdan Rentea
RENTEA & ASSOCIATES
700 Lavaca, Suite 1400-2678
Austin, Texas 78701
brentea@rentealaw.com



                                            /s/ Deanna Willson
                                                Deanna Willson




                                               2

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 51 of 88




                     RESPONSES TO REQUESTS FOR DISCLOSURE

       a.      the correct names of the parties to the lawsuit;

RESPONSE:

To the best of Defendants’ knowledge, the parties to this lawsuit are correctly named.

       b.      the name, address and telephone number of any potential parties;

RESPONSE:

James Hassell, 12211 Duncan Road, Houston, TX 77066

Jason Hassell, 12211 Duncan Road, Houston, TX 77066

Hassell Management Services, 12211 Duncan Road, Houston, TX 77066

       c.      the legal theories and, in general, the factual bases of the responding party’s
               claims or defenses;

RESPONSE:

        Defendants’ defenses are laid out in Defendants’ Original Answer, which was filed with
the Court on April 19, 2017, and is incorporated herein. Defendants argue that Plaintiff cannot
assert that Royce Hassell is not a shareholder of HCCI because they have held him out as a
shareholder of HCCI in situation where it suits them and because he in fact does hold shares of
HCCI through his status of beneficiary of the JCH Trust. Defendants’ affirmative defenses are
laid out in Defendants’ Original Answer, which Defendants reserve the right to amend pursuant
to the Texas Rules of Civil Procedure and the Docket Control Order of this Court.

         With regard to Defendants’ claims, Defendants refer to Counter-plaintiff Royce Hassell’s
Original Counterclaims recently filed with the Court and incorporate that pleading herein.
Counter-plaintiff Royce Hassell has sued Hassell Construction Company, Inc. (“HCCI”),
Michael Hassell, Phillip Hassell, Shawn Hassell Potts, and Trustee of the James C. Hassell
Intervivos Trust for breaches of fiduciary duty, knowing participation in breaches of fiduciary
duties, violations of the Trust Code, violations of the Business Organizations Code, conspiracy
liability, fraud, and attorneys’ fees. Counter-plaintiff is also seeking a declaratory judgment as to
his rights in and ownership of HCCI and JCH Trust.

        Royce Hassell’s counterclaims are based on the improper denial of his right to access the
books and records of HCCI and the James C. Hassell Intervivos Trust (“JCH Trust”). As a
beneficiary of the JCH Trust, which is the majority shareholder in HCCI, Royce Hassell is
entitled to participate in oversight of both HCCI and the JCH Trust. Beyond the wrongful denial
of access to Royce Hassell, Counter-defendant and Third-party defendants are causing further
injury by mismanaging and engaging in self-interested transactions with the assets of the JCH

                                                 1

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 52 of 88




Trust. Third-party defendants’ refusal to allow Royce Hassell to review the records enables the
damage to Royce Hassell’s interests to continue and escalate. Counter-plaintiff reserves the
right to amend his pleadings and his response to this request, pursuant to the Texas Rules of Civil
Procedure and the Docket Control Order of this Court.

       d.      the amount and any method of calculating economic damages;

RESPONSE:

         This case is currently in its infancy, particularly the Original Counterclaim filed on May
19, 2017. As such, only basic damage information can be determined. For example, Royce
Hassell will seek the value that his shares have been reduce by breaches of fiduciary duties.
Further, attorneys’ fees and costs will be determined pursuant with the reasonable costs incurred
in litigating these claims. Defendants will amend this response once damage methods and figures
have been determined.

       e.      the name, address and telephone number of persons having knowledge of
               relevant facts, and a brief statement of each identified person’s connection
               with the case;

RESPONSE:

   1. Royce Hassell
      c/o Derrick Carson
      Locke Lord LLP
      600 Travis, Suite 2800
      Houston, TX 77002
      (713) 226-1197

       Royce Hassell is a Defendant, Counter-Plaintiff, and Third-party Plaintiff in this lawsuit.
       He has information about his employment at HCCI as well as his stock ownership of
       HCCI. Royce Hassell has information regarding the JCH Trust, his status as a
       beneficiary of the JCH Trust, and improper acts by the Trustee of the JCH Trust.

   2. Silvia Hassell
      c/o Derrick Carson
      Locke Lord LLP
      600 Travis, Suite 2800
      Houston, TX 77002
      (713) 226-1197

       Silvia Hassell is a Defendant in this lawsuit. She has information regarding his
       husband’s employment at HCCI as well as his stock ownership of HCCI. She also has
       information regarding the JCH Trust, his status as a beneficiary of the JCH Trust, and the
       improper acts by the Trustee of the JCH Trust.


                                                2

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 53 of 88




   3. Shawn Hassell Potts
      c/o Hassell Management Services
      12211 Duncan Road,
      Houston, TX 770066

       Shawn Hassell Potts is a sister to Royce Hassell. Ms. Potts is also a Third-party
       defendant in this lawsuit, a beneficiary of the JCH Trust, and is employed by Hassell
       Management Services. She has information about the financials of HCCI, HMS, and the
       JCH Trust.

   4. J. Phillip Hassell
      c/o Hassell Management Services
      12211 Duncan Road,
      Houston, TX 770066

       J. Phillip Hassell is Royce Hassell’s brother. Mr. Phillip Hassell is also a Third-party
       defendant in this lawsuit, a beneficiary of the JCH Trust, and the President of HCCI. He
       has information about the alleged termination of Royce Hassell’s stock ownership and
       employment. Additionally, he has information about the financials of HCCI, HMS, and
       the JCH Trust.

   5. Michael Hassell
      c/o Hassell Management Services
      12211 Duncan Road,
      Houston, TX 770066

       Michael Hassell is Royce Hassell’s brother. Mr. Michael Hassell is also a Third-party
       defendant in this lawsuit, a beneficiary of the JCH Trust, and the Trustee of the JCH
       Trust. He has information about the alleged termination of Royce Hassell’s stock
       ownership and employment and any mismanagement of Trust property. Additionally, he
       has information about the financials of HCCI, HMS, and the JCH Trust.

   6. Trustee of the JCH Trust, currently Michael Hassell
      c/o Hassell Management Services
      12211 Duncan Road,
      Houston, TX 770066

       The Trustee of the JCH Trust, currently Michael Hassell, is a Third-party defendant in
       this lawsuit. He has information about the corpus of the Trust and any mismanagement
       of Trust property. Additionally, the Trustee of the JCH Trust has information about the
       financials of HCCI, HMS, and the JCH Trust.




                                              3

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 54 of 88




   7. Jason Hassell
      c/o Hassell Management Services
      12211 Duncan Road,
      Houston, TX 770066

       Jason Hassell is Royce Hassell’s brother. Mr. Jason Hassell is also a beneficiary of the
       JCH Trust. He may have information about the alleged termination of Royce Hassell’s
       stock ownership and employment. Additionally, he may have information about the
       financials of HCCI, HMS, and the JCH Trust.

   8. James C. Hassell
      c/o Hassell Management Services
      12211 Duncan Road,
      Houston, TX 770066

       James C Hassell is Royce Hassell’s father. Mr. Janes Hassell is also the creator of the
       JCH Trust and the founder of HCCI. He has information about the alleged termination of
       Royce Hassell’s stock ownership and employment. Additionally, he has information
       about the financials of HCCI, HMS, and the JCH Trust.

   9. All employees of HCCI
      c/o Hassell Management Services
      12211 Duncan Road,
      Houston, TX 770066

       Employees of HCCI may have information about the alleged termination of Royce
       Hassell’s HCCI stock ownership and employment. Additionally, they may have
       information about the financials of HCCI.

   10. All employees of HMS
       c/o Hassell Management Services
       12211 Duncan Road,
       Houston, TX 770066

       Employees of HMS may have information about the alleged termination of Royce
       Hassell’s HCCI stock ownership and employment. Additionally, they may have
       information about the financials of HCCI and HMS.

   11. All employees of Hassell Development Corproation
       c/o Hassell Management Services
       12211 Duncan Road,
       Houston, TX 770066

       Employees of Hassell Development Corporation may have information about the alleged
       termination of Royce Hassell’s HCCI stock ownership and employment. Additionally,
       they may have information about the financials of HCCI and HMS.

                                              4

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 55 of 88




   12. Steve Ligon
       c/o James Polk and Scott Lisman
       1502 Augusta Drive, Suite 390
       Houston, TX 77057

       Mr. Ligon is a Certified Public Accountant who has worked on the financial records for
       HCCI for years. Mr. Ligon is believed to have knowledge about stock ownership of
       HCCI as well as HCCI’s transactions that may be fraudulent.

Defendants reserve the right to amend and supplement this response as discovery progresses
consistent with the Texas Rules of Civil Procedure and the Docket Control Order of this Court.

       f.      for any testifying expert:

               (1)     the expert’s name, address and telephone number;

               (2)     the subject matter on which the expert will testify;

               (3)     the general substance of the expert’s mental impressions and
                       opinions and a brief summary of the basis for them, or if the
                       expert is not retained by, or employed by, or otherwise subject
                       to the control of the responding party, documents reflecting
                       such information;

               (4)     if the expert is retained by, employed by, or otherwise subject
                       to the control of the responding party;

                       (A)    all documents, tangible things, reports, models, or data
                              compilations that have been provided to, reviewed by,
                              or prepared by or for the expert in anticipation of the
                              expert’s testimony; and
                       (B)    the expert’s current resume and bibliography;

RESPONSE:

       Designation of affirmative or rebuttal experts at this time is premature. There is no
current Docket Control Order and this case has not been placed on a trial docket. As such,
designation of an affirmative relief expert is not due until 90 days before the end of the discovery
period and designation of all other experts is not due until 30 days later. TRCP 195.2(a)-(b).

       g.      any discoverable indemnity and/or insuring agreements;

RESPONSE:

       None.

                                                 5

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 56 of 88




       h.      any discoverable settlement agreements;

RESPONSE:

       None.

       i.      any discoverable witness statements;

RESPONSE:

       Pursuant to the entry of a Protective Order, Defendants will produce discoverable Rule
192.3(h) witness statements, if any.

       j.      in a suit alleging physical or mental injury and damages from the occurrence
               that is subject of the case, all medical records and bills that are reasonably
               related to the injuries or damages asserted or, in lieu thereof, an
               authorization permitting the disclosure of such medical records and bills.

RESPONSE:

       Not applicable.

       k.      in a suit alleging physical or mental injury and damages from the occurrence
               that is subject of the case, all medical records and bills obtained by the
               requesting party.

RESPONSE:

       Not applicable.

       l.      the name, address, and telephone number of any person who may be
               designated as a responsible third-party.

RESPONSE:

        None at this time, although Defendants reserve the right to amend this response
consistent with the Texas Rules of Civil Procedure and this Court’s Docket Control Order.




                                               6

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 57 of 88




  GENERAL OBJECTIONS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
                 AND REQUESTS FOR PRODUCTION


   1. Royce Hassell (“Royce”) objects to Plaintiff’s definition and connotations of “Plaintiff”
      and “Defendant” as Hassell Construction Co., Inc. (“HCCI”) should include Royce
      Hassell as he maintains that he is a shareholder. However, Royce will respond to these
      discovery requests with the understanding that “Plaintiff” or “HCCI” does not include
      Royce Hassell for these limited purposes.

   2. Defendants object that these requests seek information and documents that are protected
      by the attorney client, work product, and joint defense privileges.

   3. Defendants also object that the attorneys in this lawsuit are the subject of impermissible
      conflicts of interest.




                                                1

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 58 of 88




                   DEFENDANTS’ ANSWERS TO INTERROGATORIES

INTERROGATORY NO. 1: Pursuant to Rule 192.3(j) of the TRCP, please state the factual
basis for your contentions set forth in each affirmative defenses, a-1, as set out in your answer to
HCCI’s Original Petition.

ANSWER: Royce Hassell (“Royce”) objects to this interrogatory on the ground that it is forces
him to marshal his evidence in contravention of TRCP 197.1. Royce also objects to this
interrogatory as it calls for information protected by attorney client and work product privileges.
Further, Royce objects to this interrogatory on the ground that it is unduly burdensome. Royce
also objects to this interrogatory as compound.

Subject to and without waiving the foregoing objections, Defendants’ affirmative defenses are
based on the relationship between the parties and Royce’s prior and continued role in HCCI.
Royce, is a shareholder of HCCI as a beneficiary of the JCH Trust, which is the majority
shareholder of HCCI. Further, Plaintiff has held Royce out as a shareholder to both Royce and
to third-parties. As such, HCCI is estopped from arguing otherwise. Royce contends that the
remaining affirmative defenses speak for themselves.


INTERROGATORY NO. 2: Identify the documents that support your contentions set forth in
each affirmative defenses, a-1, as set out in your answer to HCCI’s Original Petition.

ANSWER: Royce Hassell (“Royce”) objects to this interrogatory on the ground that it is forces
him to marshal his evidence in contravention of TRCP 197.1. Royce also objects to this
interrogatory as it calls for information protected by attorney client and work product privileges.
Royce further objects to this interrogatory as compound. Lastly, Royce objects to this
interrogatory on the ground that it is premature as neither party has produced any documents in
this lawsuit.

Additionally, Royce objects to this interrogatory on the ground that it is overly burdensome.
Royce also objects to this interrogatory as duplicative of Request for Production No. 1 below.

Subject to and without waiving these objections, pursuant to the Court’s entry of a Protective
Order, Royce will produce documents responsive to this request. See TRCP 197.2(c).


INTERROGATORY NO. 3: State the reason why you did not negotiate/cash the check, dated
9/25/2013, sent to you by HCCI to purchase your shares.

ANSWER: Royce objects to this interrogatory on the ground that “negotiate/cash the check” is
ambiguous and calls for a legal conclusion. Royce objects to this interrogatory the extent that
this interrogatory creates a false dichotomy as misleading. Royce objects to the phrase “sent by
you to HCCI to purchase your shares” as it assumes facts not in evidence.

                                                 2

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 59 of 88




Royce further objects to this interrogatory on the ground that it seeks information that is neither
relevant nor reasonably calculated to the lead to the discovery of admissible evidence. Tex. R.
Civ. P. 192.3.

Subject to and without waiving the foregoing objections, Royce rejected the offer to purchase the
shares on those terms.


INTERROGATORY NO. 4: Identify any written response you made to the letter from HCCI
addressed to you, dated 9/25/2013, related to the purchase of your shares in HCCI. (See letter
attached hereto.)

ANSWER: Royce objects to this interrogatory on the ground that it is vague and fails to
identify the information sought with reasonable particularity. It is unclear whether this
interrogatory is seeking a direct letter back to the sender referencing the 9/25/13 letter or any
writing made related to the alleged purchase of Royce’s HCCI shares. To the extent Plaintiff is
seeking information on the latter, Royce objects that this request is overly broad and unduly
burdensome. Royce also objects that this request calls for information protected by the work
product and attorney client privileges.

Subject to and without waiving these objections, pursuant to the Court’s entry of a Protective
Order, Royce will produce documents responsive to this request. See TRCP 197.2(c).

INTERROGATORY NO. 5: Identify the communications, from October 1, 2013 to the date of
your response here, in which you identified yourself as a shareholder of HCCI.

ANSWER: Royce objects to this interrogatory on the ground that it is duplicative, in its entirety,
of Interrogatory No. 6, below. Plaintiff defines “communications” as “the transmittal of
information in any form.” As such, all communications are encompassed within Plaintiff’s
definition of “documents.” Royce encompasses his answer to Interrogatory No. 6 as if fully
stated herein.

INTERROGATORY NO. 6: Identify the documents, from October 1, 2013 to the date of your
response here, in which you identified yourself as a shareholder of HCCI.

ANSWER: Royce objects to this interrogatory on the ground that it is vague and fails to
identify the information sought with reasonable particularity. The phrase “you identified
yourself as a shareholder of HCCI” fails to clarify whether this must be an affirmative, explicit
statement or a connotation of shareholder/ownership status. To the extent Plaintiff is seeking
information on the latter, Royce objects that this request is overly broad and unduly burdensome.
Royce also objects that this request calls for information protected by the work product and
attorney client privileges.

Additionally, because Royce maintains that he is still a shareholder of HCCI, Plaintiff’s
definition of “you” would include HCCI. Royce objects to this interrogatory on the ground that

                                                3

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 60 of 88




those documents in which HCCI held out Royce as its own shareholder since October 1, 2013,
are within the possession, custody, and control of HCCI.

Lastly, Royce objects to this request as unduly burdensome and overly broad as to scope.
Plaintiff’s request presupposes a finite number of documents, but because Royce maintains that
he is a shareholder of HCCI, there may be thousands of times that Royce was directly or
indirectly held out as a shareholder of HCCI over three and a half years. Further, due to the
Construction Joint Venture Agreement and the fact that the joint venture’s name was frequently
held to be HCCI for third-party purposes, this request might seek millions of documents.
Accordingly, Royce objects to this request as an improper fishing expedition.

Subject to and without waiving these objections, pursuant to the entry of a Protective Order by
the Court, Defendants will make a good faith effort to produce as many documents as possible
documents responsive to this interrogatory. TRCP 197.2.

INTERROGATORY NO. 7: Identify the communications, from October 1, 2013 to the date of
your response here, directed to HCCI in your alleged capacity as a shareholder of HCCI.

ANSWER: Royce objects to this interrogatory on the ground that it is duplicative, in its
entirety, of Interrogatory No. 6, above. Plaintiff defines “communications” as “the transmittal of
information in any form.” As such, all communications are encompassed within Plaintiff’s
definition of “documents.” Further, any communication in Royce’s capacity as shareholder
would necessarily identify Royce as a shareholder of HCCI. Royce encompasses his answer to
Interrogatory No. 6 as if fully stated herein.

INTERROGATORY NO. 8: Identify the communications, from October 1, 2013 to the date of
your response here, directed to anyone in your alleged capacity as a shareholder of HCCI.

ANSWER: Royce objects to this interrogatory on the ground that it is duplicative, in its entirety,
of Interrogatory No. 6, above. Plaintiff defines “communications” as “the transmittal of
information in any form.” As such, all communications are encompassed within Plaintiff’s
definition of “documents.” Further, any communication in Royce’s capacity as shareholder
would necessarily identify Royce as a shareholder of HCCI. Royce encompasses his answer to
Interrogatory No. 6 as if fully stated herein.

INTERROGATORY NO. 9: Identify any legal action you took, from October 1, 2013 to the
date of your response here, in your alleged capacity as a shareholder of HCCI.

ANSWER: Royce objects to this interrogatory as overly broad as to scope. Royce also objects
to “any legal action you took” as both vague and ambiguous. It is unclear whether Plaintiff is
seeking a list of actions undertook for formal legal proceedings, actions undertook with legal
implications, or legal actions undertook as opposed to illegal actions. Royce will answer this
interrogatory under the assumption that Plaintiff is seeking information regarding Royce’s
actions in lawsuits. On this note, Royce objects to this interrogatory on the ground that this
information is equally available to HCCI.


                                                4

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 61 of 88




Subject to and without waiving these objections, Royce is asserting legal claims in courts of law
under his capacity as a shareholder of HCCI in the following lawsuits:
    Hassel Construction Co., Inc. v. Springwoods Realty Company, et al.; Cause No. 12-
       42981 in the 2012 District Court of Harris County
    Hassell Construction Co., Inc. v. Springwoods Realty Company and Harris County
       Improvement District #18; Cause No. 2014-42981 in the 333rd District Court of Harris
       County Texas
    James C. Hassell, et al., v. R. Hassell Holding Company, Inc., et al., Case No. 01-14-
       0000-3178 before the American Arbitration Association as well as the underlying cases
       enveloped within that matter
    Hassel Construction Co., Inc. v. Trunkline Gas Co., LLC; Cause No. 2014-29648 in the
       133rd Judicial District Court of Harris County, Texas
    In re Hassell 2012 Joint Venture and Springwoods Joint Venture; Cause No. 15-30781 in
       United States Bankruptcy Court for the Southern District of Texas, Houston Division
    R. Hassel Holding Company, Inc., et. al v. Richard Rose, et. al., Cause No. 2015-29275
       in the 234th District Court of Harris County
    Hassell Construction Co., Inc. (derivatively by Royce Hassell) v. Springwoods Realty,
       Inc., et al., Cause No. 2016-85276 in the 333rd District Court of Harris County
    Hassell Construction Co., Inc. v. Royce Hassell and Silvia Hassell; Cause No. 2016-
       87708 in the 113th District Court of Harris County, Texas (this lawsuit)
    Arbitration, encompassing the civil cases that have been enveloped in the arbitration

INTERROGATORY NO. 10: Identify all HCCI Shareholder Buy-Sell Agreements and
amendments thereto, which are in your possession, and state when and how you acquired them.

ANSWER: Royce objects to this interrogatory on the ground that it is overly broad as to time
and scope as Plaintiff has failed to tailor this requests to Shareholder Buy-Sell Agreements that
affect Royce’s interest in HCCI or the interests in the lawsuit.

 Royce further objects to this interrogatory on the ground that it seeks information that is neither
relevant nor reasonably calculated to lead to the discovery of admissible evidence in this lawsuit.
TRCP 192.3. In that regard, whether an agreement is in Royce’s possession and how he
acquired it has no bearing on the issues in this lawsuit. A binding Shareholder Buy-Sell
Agreement is still binding regardless of whether or not the agreement is in his possession.

Subject to and without waiving these objections, pursuant to the Court’s entry of a Protective
Order, Royce will produce documents responsive to this request. See TRCP 197.2(c).

INTERROGATORY NO. 11:            Identify your employment agreement(s) with HCCI.

ANSWER: Royce objects to this interrogatory on the ground that it is overly broad as to time.

Royce objects this interrogatory on the ground that it is vague as “employment” and
“employment agreement(s)” are not defined by Plaintiff. Additionally, these terms call for a
legal conclusion. Royce will answer this question with the understanding that “employment”
means working directly for a company and receiving a paycheck directly from that company and
                                                5

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 62 of 88




“employment agreement” means a contract directly with the company for which one works
expressing the terms of the employment.

Subject to and without waiving the foregoing objections, after a diligent search, no employment
agreement can be found.

INTERROGATORY NO. 12:            State your dates of employment with HCCI.

ANSWER: Royce objects to this interrogatory on the ground that it is overly broad as to time.

Royce objects this interrogatory on the ground that it is vague as “employment” is not defined by
Plaintiff and calls for a legal conclusion. Royce will answer this question with the understanding
that “employment” means working directly for a company and receiving a paycheck directly
from that company.

Subject to and without waiving the foregoing objections, Royce began working for HCCI when
HCCI was first incorporated on or around 1977. Royce’s employment with HCCI terminated
when Royce transitioned to running R. Hassell & Company, Inc. (“RHC”) in the 1990s. Due to
the fact that it has been decades since Royce Hassell was directly employed by HCCI, Royce
cannot determine precise dates.

INTERROGATORY NO. 13:            When and how did your employment with HCCI terminate.

ANSWER: Royce objects to this interrogatory on the ground that it is overly broad as to time.
Royce further objects to this interrogatory on the ground that it is compound.

Royce objects this interrogatory on the ground that it is vague as “employment” is not defined by
Plaintiff and calls for a legal conclusion. Royce will answer this question with the understanding
that “employment” means working directly for a company and receiving a paycheck directly
from that company.

Subject to and without waiving the foregoing objections, Royce’s employment with HCCI
terminated in the 1990s when Royce transitioned to work for the R. Hassell & Company, Inc.
Royce has not been directly employed by HCCI since that date. Accordingly, Royce’s
employment terminated when Royce dedicated his time to RHC fulltime.




                                                6

HOU:0017922/00003:1898811v1
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 63 of 88




 OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR
                           PRODUCTION

Request No. 1:         Produce all documents identified by you in response to the interrogatories
                       set out above.

ANSWER: Royce objects to this request as overly broad as to scope and time. Royce also
objects to this request as unduly burdensome, particularly with regard to the interrogatories that
Royce objected to as vague. Royce objects to this request as failing to identify the documents
sought with reasonable particularity and effectively constituting a fishing expedition. Lastly,
Royce objects to this request on the ground that many, in fact a majority, of these documents are
equally available to Plaintiff and, in fact, already within Plaintiff’s possession.

Subject to and without waiving these objections, pursuant to the Court’s entry of a Protective
Order, Defendants will produce documents responsive to this request.

Request No. 2:         Produce all documents used by you to respond to the interrogatories set
                       out above.

ANSWER: Royce objects to this request as overly broad as to scope and time. Royce also
objects to this request as unduly burdensome, particularly with regard to the interrogatories that
Royce objected to as vague. Royce also objects to this request to the extent that documents may
have been reviewed to answer interrogatories but were determined not to provide responsive
information. Royce objects to this request as failing to identify the documents sought with
reasonable particularity and effectively constituting a fishing expedition. Royce further objects
that his request calls for documents and information protected by the attorney work product
privilege. Royce also objects to this request on the ground that it is duplicative of Request No. 1,
above. Lastly, Royce objects to this request on the ground that many, in fact a majority, of these
documents are equally available to Plaintiff and, in fact, already within Plaintiff’s possession.

Subject to and without waiving these objections, all documents responsive to Request No. 2 are
also responsive to Request No. 1. Accordingly, in an effort to avoid any work product privilege,
Defendants will produce documents responsive to Request No. 1.




                                                 7

HOU:0017922/00003:1898811v1
        Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 64 of 88




        SIGNED this         2 ·2,...        day of   11,,. y   ,2017.


                                                         ~~s~
STATE OF TEXAS                         )
                                       )
COUNTY OF HARRIS                       )

        BEFORE ME, the undersigned authority, on this day personally appeared ROYCE
HASSELL, who, being by me first duly sworn, stated that each and all of the foregoing Answers
to Interrogatories are true and correct.

        SWORN TO AND SUBSCRIBED BEFORE ME on this;u~day of _.t1
                                                             ~  ~~~
                                                                  b------'
2017.                                                                         rr



         e           JOSHUA HANCOCK
                    Mat1ry Puelllc,S. d Teal
                        Conwnllllon E.1;11,..
                     MyJUNE 26 2019




                                                       16

HOU:OO 17922100003: 189881 1v I
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 65 of 88



From: Bogdan Rentea
Sent: Wednesday, July 19, 2017 2:25 PM
To: 'Willson, Deanna Markowitz' <Deanna.Willson@lockelord.com>
Cc: Carson, Derrick <dcarson@lockelord.com>
Subject: RE: Hassell - Discovery Responses

This is a good faith attempt to resolve a discovery dispute.

I ask that you withdraw your objections.

Further, to the extent any documents are being withheld on the basis
of any recognized privilege(s), please provide the required privilege log.

Your objections are for the most part “stock” in nature, and don’t fit
the very narrowly tailored questions.

Your assertion that most affirmative defenses “speak for themselves” is
a non-answer. The rules don’t allow that.

Please explain the need for a protective order. What exactly are you
trying to protect, and why is it protectable?

Unless we can reach an agreement on these matters, I will be forced to
set your objections for hearing.

Let me know if you wish to discuss these matters in further detail.

Thank you,


Bogdan Rentea
Rentea & Associates
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com
                                                                 EXHIBIT B
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 66 of 88



                                     CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC.,             §               IN THE DISTRICT COURT OF
      Plaintiff                             §
                                            §
v.                                          §               HARRIS COUNTY, TEXAS
                                            §
ROYCE HASSELL, et al                        §
      Defendants                            §               113th JUDICIAL DISTRICT


               RESPONSES AND OBJECTIONS TO MICHAEL HASSELL’S FIRST SET OF
      INTERROGATORIES ( CORRECTED) AND FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                              TO ROYCE AND SILVIA HASSELL


TO:    MICHAEL HASSELL, by and through his attorney of record Bogdan Rentea, 700 Lavaca, Suite
       1400-2678, Austin, Texas 78701.

       Royce Hassell and Silvia Hassell, hereinafter referred to as Defendants, serve these

responses and objections to Michael Hassells First Set of interrogatories and First Request for

Production of Documents pursuant to the Texas Rules of Civil Procedure.




                                                    Respectfully submitted,


                                                    By: /s/ Silvia T. Hassell___________
                                                    Silvia T. Hassell
                                                    Texas Bar No. 09205200
                                                    sehassell@aol.com
                                                    12807 Haynes Street, Bldg. C
                                                    Houston, Texas 77066
                                                    Tel. 713-665-1812
                                                    Fax. 713-665-0369

                                                    ATTORNEY FOR ROYCE AND SILVIA HASSELL




                                                           EXHIBIT C
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 67 of 88




                                        CERTIFICATE OF SERVICE
        By my foregoing signature I hereby certify that in this 16th day of May 2018, a true and
correct copy of the foregoing Royce and Silvia Hassell’s Responses and Objections to Michael
Hassell First Set of Interrogatories and First Request for Production of Documents was served
on all counsel of record in accordance with the Texas Rules of Civil Procedure.
GENERAL OBJECTIONS: Defendants object to this discovery to the extent it seeks information and/or
documents previously produced and equally as available to the Plaintiffs as to the Defendants and to the
extent it has been propounded purely to harass, annoy and needlessly increase the costs of litigation.
Defendants object to these interrogatories to the extent they seek information protected by the
attorney/client, attorney-work product, and spousal privilege, and to the extent they seek information
outside the permissible scope of discovery. Defendants object to the interrogatories to the extent they
seek information that is not reasonably available to defendants or to their attorneys because the
information is solely within the possession and control of Plaintiffs, particularly given the Defendants have
made reasonable inquiry for that information, but Plaintiffs have refused to provide same. Defendants
object to these interrogatories to the extent they ask that they identify all assets which Michael Hassell
has destroyed, misappropriated and/or concealed, since by the very virtue of his concealments that
information is not known fully known to Defendants. Defendants also object to the discovery requests to
the extent they lack specificity or seek to have Defendants marshal all the evidence at this stage of the
litigation.


Interrogatory No. 1: State the facts and identify any documents supporting your contention that Michael
Hassell failed to fulfill his obligations and responsibilities as Trustee of the JCH Trust and/or has not
complied with his fiduciary duties in good faith.

 OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.
       Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 68 of 88




ANSWER: Royce Hassell believes Michael Hassell, as Trustee of the JCH Trust, violated and is violating his
fiduciary duty to Royce Hassell as a beneficiary of the JCH Trust by failing to account for the trust and trust
assets to Royce Hassell; self-dealing; mismanaging trust assets; hiring conflicted attorneys for the trust
and paying them with partnership funds of the Hassell 2012 Joint Venture without Royce Hassell’s
consent; attempting to dilute Royce Hassell’s interest in the trust; denying Royce Hassell’s actual and
beneficial ownership in HCCI through the JCH Trust to his detriment; and attempting to curtail Royce
Hassell’s claim of ownership in HCCI so that Royce Hassell would be denied his right to pursue control joint
claims of HCCI and his companies of which he has majority ownership; favoring and conspiring with
beneficiaries over trust distributions made to the benefit of some beneficiaries over others, particularly
through companies owned by Michael Hassell; failing to account for the payments to, whereabouts of and
safekeeping of insurance policy, the Trustmark Stock and equipment of the trust; failing to communicate
with Royce Hassell honestly and provide the financial status of the Trust, including but not limited to tax
returns, financial statements and bank account information; as controlling majority ownership of HCCI by
causing corporate funds of HCCI, the Springwoods Joint Venture and the Hassell 2012 Joint Venture, to be
paid to the Trust for equipment rental which Michael Hassell knew the trust did not own or posses; and
failing to file accurate tax returns for the trust.

Royce Hassell asserts claims against Michael Hassell as Trustee of the JCH Trust. As trustee Michael Hassell
breached duties imposed by common law and the Texas Trust Code regarding management and
investment of trust assets, see, Tex. Prop/ Code §113.051, et seq. The duties Michael Hassell violated
include the duty of good faith, fair dealing, loyalty, fidelity over the trust affairs and its principal. He
violated the duty to make the assets of the trust productive while at the same time preserving the trust
assets; the duty to disclose all material facts known to Michael Hassell that might have affected Royce
Hassell’s rights which particularly violate Tex. Prop. Code §111.0035(c); the duty to account for all trust
transactions; the duty to properly manage, supervise and safeguard trust funds; the duty to refrain from
self-dealing with trust assets; and the duty to refrain from lending trust funds to himself or one of his
affiliates or business associates.

As trustee Michael Hassell violated his fiduciary duty and trust laws by acting through conflicted agents,
by failing to account to Royce Hassell, a trust beneficiary, for the trust and trust assets and by engaging in
self-dealing through Hassell Management, Hassell Contractors, the Springwoods Joint Venture and the
Hassell 2012 Joint Venture; as well as through mismanagement of trust assets. Michael Hassell violated
his duties of good faith and fair dealing by knowingly hiring conflicted attorneys and other professional
advisors to advise the trust to pursue claims against a beneficiary, Royce Hassell, while using funds of
Royce Hassell earned through the Hassell 2012 Joint Venture to pay such professionals without Royce
Hassell’s consent. Michael Hassell engaged in self dealing by diluting Royce Hassell’s interest in the trust
through separate entities of which Royce Hassell is not an equal owner; by denying and interfering with
Royce Hassell’s actual and beneficial ownership in HCCI through the JCH Trust; and by interfering with
Royce Hassell’s rights to pursue claims against third parties which he held jointly with the JCH Trust as
majority owner of HCCI. Michael Hassell knowingly conspired with other trust beneficiaries to effectuate
unequal trust distributions to such beneficiaries. Michael Hassell has failed to account to Royce Hassell,
and continues to fail to account to Royce Hassell, for the whereabouts and safekeeping of the trust
insurance policy; Royce Hassell’s personal life insurance policy; the Trustmark Stock; and, equipment of
the trust, among other things.

Interrogatory No. 2: State the facts and identify any documents supporting your contention that Michael
Hassell allowed a life insurance policy of James C. Hassell, to lapse.
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 69 of 88



 OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.




ANSWER: Royce Hassell incorporates his answer to interrogatory number 1 as if fully set forth at length.
Additionally, Michael Hassell told Royce Hassell that he normally had the premium notices mailed to his
house and then brought them to his office but that Shawn Hassell Potts forget several times to pay the
premiums timely, and on one occasion thus allowed the life insurance policy to lapse. This conversation
in early 2013, while Michael Hassell was secretly working with his conflicted agents and other trust
beneficiaries to collect documents and evidence to “seize” the assets of Royce Hassell which include Royce
Hassell’s interest as a beneficiary of the JCH Trust. Royce Hassell believes Michael Hassell should have
spent his time fulfilling his fiduciary duties instead of spending his time playing video games with
conflicted attorneys who had told Royce Hassell they were erecting a Chinese Wall. Michael Hassell has
all the documents relevant to these events. Also see, Privilege Log of Coats Rose in HCCI’s malpractice
case against them, and affidavits prepared by and signed by Coats Rose that Michael was “adverse at all
times” to Royce Hassell after January of 2012.

Interrogatory No. 3: State the facts and identify any documents supporting your contention that Royce
Hassell assisted to reinstate the life insurance policy, referenced in interrogatory 2, supra.

OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 70 of 88



extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.



ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1 and 2 as if fully set forth at
length. Additionally, Royce Hassell who was being duped by his brother did what his brother asked him
to do, which was to contact the insurance company and work to have the insurance policy reinstated after
Michael Hassell, who was working with multiple professionals and advisors to act against Royce Hassell at
that time, approached Royce literally weeping or pretending to weep that he had lost the Trust’s insurance
policy and his father was going to be livid. Royce Hassell, not suspecting that he was being duped, made
several communications with the insurance company attempting to determine whether the policy could
be or would be reinstated. The relevant documents are in the possession of Michael Hassell or his
conflicted lawyers.

Interrogatory No. 4: State how Michael Hassell was allegedly negligent in his oversight of the life insurance
policy, referenced in interrogatory 2, supra.

OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answers to interrogatory numbers 1, 2 and 3 as if fully set out
at length. Additionally, Michael Hassell failed to timely pay the premiums or relied on his agent and Royce
Hassell’s co-beneficiary, Shawn Hassell Potts, to act as his agent in paying the premiums and she failed to
do so timely, thus causing the policy lapse.
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 71 of 88




Interrogatory No. 5: Identify the trust assets which Michael Hassell allegedly lost and/or transferred out
of the JCH Trust.

OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1-4 as if fully set forth at
length. Additionally, Royce Hassell states Michael Hassell lost and/or transferred assets out of the JCH
Trust which include majority ownership of HCCI, equipment, Trustmark Stock and funds paid to his
conflicted agents, co-trustees acting in “unofficial” capacity, attorneys and other professionals who were
actively working with Michael Hassell to take away, destroy or greatly diminish Royce Hassell’s interest as
a beneficiary of the JCH Trust.

Interrogatory No. 6: State the facts and identify the documents that support your contention that the JCH
Trust's value has been reduced by any action or inaction of Michael Hassell.

OBJECTION:
Defendants object to this interrogatory because it is vague and compound, requires Defendants to
marshal their evidence, is unduly burdensome, fails to identify information sought with sufficient
particularity, and is overly broad as to scope and/or time, and vague. Defendants object to this discovery
to the extent it seeks information and/or documents previously produced and equally as available to the
Plaintiffs as to the Defendants and to the extent it has been propounded purely to harass, annoy and
needlessly increase the costs of litigation. Defendants object to this interrogatory to the extent it seeks
information protected by the attorney/client, attorney-work product, and spousal privilege, and to the
extent it seeks information outside the permissible scope of discovery. Defendants object to the
interrogatories to the extent they seek information that is not reasonably available to defendants or to
their attorneys because the information is solely within the possession and control of Plaintiffs,
particularly given the Defendants have made reasonable inquiry for that information, but Plaintiffs have
refused to provide same. Defendants object to this interrogatory to the extent it asks that Defendants
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 72 of 88



identify all assets which Michael Hassell has destroyed, misappropriated and/or concealed, since by the
very virtue of his concealments that information is not known fully known to Defendants. Defendants
also object to the discovery requests to the extent they lack specificity or seek to have Defendants marshal
all the evidence at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1-5 as if fully set forth at
length. Additionally, see, May 2018 Net Worth Affidavit of James C. Hassell, which if it is to be believed,
which it is not, shows the trust value (as major shareholder of HCCI) to be a negative number. Michael
Hassell duped Royce Hassell beginning in January of 2012. After he enlisted and joined forces with
conflicted beneficiaries, agents and professionals to act as his agent, HCCI was purportedly destroyed.

Interrogatory No. 7: Identify any written demands made by Royce Hassell to view or review or inspect the
records of the JCH Trust or of HCCI.

 OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1-6 as if fully set forth at
length. Additionally, Royce Hassell’s oral and written requests for information began before Royce Hassell
knew Michael Hassell had been secretly acting adversely to him as of January of 2012, a fact Royce Hassell
did not even get an inkling of until after July of 2014 affidavits of Patrick Gaas and Phillip Hassell to that
effect. Requests Royce Hassell made directly to Michael Hassell and/or his agents have been previously
produced. To that end Royce Hassell also incorporates by reference document requests served on
Michael Hassell in all litigation and particularly through Bogdan Rentea and Coats Rose in cases directly
or indirectly involving Michael Hassell which include the Springwoods lawsuits, bankruptcy court cases,
other state district court cases and arbitration which is final. Further, Plaintiffs and Defendants are bound
by confidentiality orders in the arbitration.
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 73 of 88



Interrogatory No. 8: Identify the JCH Trust assets which you contend Michael Hassell allegedly pledged to
secure bonding, insurance and banking accommodations to personally benefit only selected beneficiaries
of the JCH Trust, and identify those selected beneficiaries.
OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


 ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1-7 as if fully set forth at
length. Additionally, Michael Hassell pledged the trusts Majority Stock Ownership of HCCI. Other assets
of the trust he may have pledged are unknown since Michael Hassell has not accounted for trust assets.
But see, the General Agreement of Indemnity in Michael Hassell’s possession wherein Michael Hassell is
a signatory both individually and as Trustee of the JCH Trust.

Interrogatory No. 9: State the facts that support your contention that Michael Hassell perpetuated frauds,
by allegedly engaging in the actions specified in interrogatory 8, supra.
 OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 74 of 88



discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answers to interrogatory numbers 1-8 herein as if fully set forth
at length.

Interrogatory No. 10: State the facts that support your contention that Michael Hassell failed to
appropriately manage, supervise, and safeguard the JCH Trust's property.
OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answers to interrogatory numbers 1-9 herein as if fully set forth
at length. Additionally, Michael Hassell has failed to account for the Trust’s majority asset, its majority
shareholder interest in HCCI, Trust equipment, Trustmark bank stock or the insurance policies of James C.
Hassell and Royce Hassell, while Michael Hassell was defrauding Royce Hassell of his rights as an equal
beneficiary of the JCH Trust secretly since January of 2012.

Interrogatory No. 11: State the facts and identify the documents which support your contention that
Phillip Hassell refused to make distributions to Royce Hassell.

OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 75 of 88



the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1- 10 as if fully set forth at
length. Additionally, as President of HCCI, Phillip Hassell is Michael Hassell’s boss/agent/unofficial co-
trustee. At all times described in interrogatory answers 1-10,Phillip Hassell acted as Michael Hassell’s co-
trustee, agent and/or Michael Hassell allowed Phillip Hassell jointly with Shawn Hassell Potts to usurp
Michael Hassell’s position as trustee of the JCH Trust entirely.

Interrogatory No. 12: State the facts and identify the documents which support your contention that
Phillip Hassell engaged in any transactions as an interested director.
 OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answers to Interrogatory numbers 1-11 herein as if fully set forth
at length. Royce Hassell was unaware and did not suspect, because Phillip Hassell took active steps to
conceal, that in early 2013, when Phillip Hassell told Royce Hassell that he could care less about the Trust
and whether the insurance policy was allowed to lapse and words to the effect that the insurance policy
did not matter to him at all, Phillip Hassell, Michael Hassell, Shawn Hassell Potts, Rosalyn Hassell had hired
numerous agents, advisors, and professionals to “seize” Royce Hassell’s assets including his interest as a
beneficiary of the JCH Trust.

Interrogatory No. 13: State the facts and identify the documents which support your contention that
Phillip Hassell engaged in any self dealing.
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 76 of 88



OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answers to interrogatory numbers 1-12 herein as if fully set forth
at length. Additionally, see all documents already produced in the arbitration, state court cases and non-
confidential bankruptcy cases and in Michael Hassell’s possession and control.

Interrogatory No. 14: State the facts and identify the documents which support your contention that
Phillip Hassell harmed HCCI for personal gain.
 OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1-13 as if fully set forth at
length. Additionally, Michael Hassell, Phillip Hassell, and Shawn Hassell Potts as acting co-trustees of the
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 77 of 88



JCH Trust jointly invested in real estate through Hassell Management which contracted with HCCI using
HCCI’s funds, laborers and equipment, suppliers and line of credit to develop properties for the benefit of
Michael, Phillip and Shawn.


Interrogatory No. 15: State the facts and identify the documents which support your contention that
Phillip Hassell did not disclose material information to Royce Hassell.

OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.



ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1-15 as if fully set forth at
length. Additionally, Royce Hassell incorporates all his pleadings and the pleadings of his siblings and their
controlled corporation and the JCH Trust, from January 2012 forward whether in state court, federal court
or arbitration. Royce Hassell also incorporates by reference the entire files the JCH Trust agents and
advisors including the files of Coats Rose, Bogdan Rentea, Kilpatrick Townsend, Joel Massey, Micky Das,
Rosalyn Hassell, Scott Chapman, Southwest Escrow, CHS/Alliant, Dan Clark and Clark & Associates, as well
as Driven One.

Interrogatory No. 16: Identify all matters that you have allegedly discovered were concealed from you.
OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 78 of 88



extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Royce Hassell incorporates his answer to interrogatory numbers 1-15 as if fully set forth at
length. Additionally, by the very fact that matters were concealed Royce Hassell does not believe he has
yet discovered all the matters which have been and are being concealed from him.

Interrogatory No. 17: Identify the fee agreement with Locke Lord concerning this action.
OBJECTION:
Defendants object to this interrogatory because it is compound, requires Defendants to marshal their
evidence, is unduly burdensome, fails to identify information sought with sufficient particularity, and is
overly broad as to scope and/or time, and vague. Defendants object to this discovery to the extent it
seeks information and/or documents previously produced and equally as available to the Plaintiffs as to
the Defendants and to the extent it has been propounded purely to harass, annoy and needlessly increase
the costs of litigation. Defendants object to this interrogatory to the extent it seeks information protected
by the attorney/client, attorney-work product, and spousal privilege, and to the extent it seeks
information outside the permissible scope of discovery. Defendants object to the interrogatories to the
extent they seek information that is not reasonably available to defendants or to their attorneys because
the information is solely within the possession and control of Plaintiffs, particularly given the Defendants
have made reasonable inquiry for that information, but Plaintiffs have refused to provide same.
Defendants object to this interrogatory to the extent it asks that Defendants identify all assets which
Michael Hassell has destroyed, misappropriated and/or concealed, since by the very virtue of his
concealments that information is not known fully known to Defendants. Defendants also object to the
discovery requests to the extent they lack specificity or seek to have Defendants marshal all the evidence
at this stage of the litigation.


ANSWER: Defendants object to this interrogatory on the ground that it is vague and fails to identify the
information sought with reasonable particularity because Plaintiffs’ definition for “identify” only refers to
providing information regarding persons or entities.
        Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 79 of 88




                                            VERIFICATION

STATE OF TEXAS          §
                        §
COUNTY OF HARRIS        §

        BEFORE ME, the undersigned authority, on this day personally appeared Royce Hassell who, being
by me duly sworn on his oath, deposed and said that he has read the foregoing answers to First Set of
Interrogatories of Michael Hassell 1~ 17 and affirms that the information contained in the interrogatory
answers is within his personal knowledge and is t rue and correct.

                                                          ~~-_.J'
                                                        ROYCE HASSELL

                                                                                 1
         SUBSCRIBED AND SWORN TO before me, the undersigned authority, on this 16 h day of June,
2018.




                                                       NOTARY PUBLIC IN AND FOR THE
                                                       STATE OF TEXAS
     Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 80 of 88



DOCUMENTS REQUESTED BY PLAINTIFFS:


   1. Any and all documents requested to be identified in any interrogatory.

      OBJECTION: Defendants object to this discovery request to the extent it seeks information and/or
      documents previously produced and equally as available to the Plaintiffs as to the Defendants.
      Defendants object to producing information protected by the attorney/client, attorney-work
      product, and spousal privilege, and to the extent it seeks information outside the permissible
      scope of discovery. Defendants object to being asked to produce documents which, by virtue of
      being controlled by Plaintiffs, is not reasonably available to defendants or to their attorneys
      particularly since Defendants efforts to obtain pertinent information has been obstructed by
      Plaintiffs and their agents. Defendants object to being asked to produce all documents which
      show about assets Michael Hassell has destroyed, misappropriated and/or concealed, since by
      the very virtue of his concealments all the assets are not fully known to Defendants. Defendants
      also object to the discovery requests to the extent they lack specificity or seek to have Defendants
      marshal all the evidence at this stage of the litigation.

      WITHHOLDING STATEMENT: Defendants assert Rule 193.3 privileges and are withholding
      materials and information from their response which is privileged. Pursuant to Rule 193.3(c) this
      includes the materials created or made from the point Royce or Silvia Hassell consulted attorneys
      with the view to obtaining professional legal services from them, or in the prosecution or defense
      of claims made herein by the Plaintiffs in this litigation, and which concern the litigation in which
      the discovery is requested.


   2. Any and all documents that support your claim for damages.

      OBJECTION: Defendants object to this discovery request to the extent it seeks information and/or
      documents previously produced and equally as available to the Plaintiffs as to the Defendants.
      Defendants object to producing information protected by the attorney/client, attorney-work
      product, and spousal privilege, and to the extent it seeks information outside the permissible
      scope of discovery. Defendants object to being asked to produce documents which, by virtue of
      being controlled by Plaintiffs, is not reasonably available to defendants or to their attorneys
      particularly since Defendants efforts to obtain pertinent information has been obstructed by
      Plaintiffs and their agents. Defendants object to being asked to produce all documents which
      show about assets Michael Hassell has destroyed, misappropriated and/or concealed, since by
      the very virtue of his concealments all the assets are not fully known to Defendants. Defendants
      also object to the discovery requests to the extent they lack specificity or seek to have Defendants
      marshal all the evidence at this stage of the litigation.

      WITHHOLDING STATEMENT: Defendants assert Rule 193.3 privileges and are withholding
      materials and information from their response which is privileged. Pursuant to Rule 193.3(c) this
      includes the materials created or made from the point Royce or Silvia Hassell consulted attorneys
      with the view to obtaining professional legal services from them, or in the prosecution or defense
      of claims made herein by the Plaintiffs in this litigation, and which concern the litigation in which
      the discovery is requested.
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 81 of 88




 Defendants also specifically refer Plaintiffs to the following documents in the possession of
 Plaintiffs: The books and records of the JCH Trust, HCCI, Hassell Management and all entities
 owned by Michael Hassell, Phillip Hassell and/or Shawn Hassell Potts. Final Arbitration Award;
 Final Judgment; order striking intervention; Joel Massey Referral and Coats Rose engagement
 letter; Phillip Hassell conflict letter and retraction; Richard Roses e-mails to HCID 18 lawyers;
 Michael Hassell affidavits regarding stellar project; Settlement offer of Coats Rose regarding
 “forget conflicts;” March 3, 2013,Transcript of Hearing in Judge Carter’s Court; Emails of Rosalyn
 Hassell to Liberty Mutual regarding mediation; all documents provided to Coats Rose by Michael
 Hassell and other JCH Trust beneficiaries; Springwoods Non-Suit and Bogdan Rentea’s related e-
 mails to Leonard Simon; Bankruptcy Court documents and Memorandum Opinions; All
 documents Produced by all Springwoods lawsuit parties; March 9, 2018, Bankruptcy Court hearing
 in which Plaintiffs were found to have acted in bad faith; Affidavits of Phillip Hassell and Patrick
 Gaas. Also see all documents and pleading in HCCI’s lawsuit against Coats Rose for malpractice.

 PRIVILEGE LOG FOR RULE 193.3(a) documents and information (exclusive of 193.3(c) documents
 and information).

 Group of Items:

 (1) Communications between Royce Hassell and Silvia Hassell (various).
     PRIVILEGES ASSERTED: Attorney/client privilege; attorney work product privilege; spousal
     privilege.

 (2) Communications between Silvia Hassell and Pascal Piazza (various).
     PRIVILEGES ASSERTED: Attorney/client; attorney work product privilege.

 (3) Communications between Royce Hassell and Pascal Piazza (various).
     PRIVILEGES ASSERTED: Attorney/client; attorney work product privilege; and privileged
     mediation communications.

 (4) Communications between HCCI and Pascal Piazza (various).
     PRIVILEGES ASSERTED: Attorney/client; attorney work product; and joint defense privilege;
     and privileged mediation communications.

 (5) Communications between the Springwoods Joint Venture, the Hassell 2012 Joint Venture
     and Pascal Piazza (various):
     PRIVILEGES ASSERTED: Attorney/client; attorney work product and joint defense privilege;
     privileged mediation communication privileges.
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 82 of 88



From: Bogdan Rentea
Sent: Wednesday, July 18, 2018 11:38 AM
To: sehassell <sehassell@aol.com>
Cc: Carson, Derrick <dcarson@lockelord.com>; Willson, Deanna Markowitz
<Deanna.Willson@lockelord.com>
Subject: cause no. 2016-87708

Since the TCPA motion has now been denied by operation of law,
(section 27.008(a) of the TCPRC), I want to proceed with the discovery
issues described in the email below, and the email attached.

Unless we can resolve them, I intend to file a motion to compel and for
a ruling on your objections.

Please let me have your response to my emails, and also let me know a
good time to confer.

Thank you.

Bogdan Rentea
RENTEA & ASSOCIATES
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization
                                                          EXHIBIT D




From: Bogdan Rentea
Sent: Thursday, May 17, 2018 6:41 PM
To: Carson, Derrick <dcarson@lockelord.com>; 'Pelayo, Jonathan' <jpelayo@lockelord.com>; Perez,
Christian <Christian.Perez@lockelord.com>; Willson, Deanna Markowitz
<Deanna.Willson@lockelord.com>
Cc: sehassell <sehassell@aol.com>
Subject: FW: 2016-87708
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 83 of 88




This is an attempt to confer on a discovery dispute.

Each objection, general and specific, is identical, “stock” in nature, an
obvious “cut and paste” job, and cannot be argued to have been made
in good faith.
Please withdraw your objections.

The interrogatories recite, almost verbatim, the allegations made in
your Original Counterclaim and Third Party Petition. Therefore, any
claim that you do not know what the question means, is frivolous.

You have provided no answers to the document request, only
objections. You have not provided any documents. Wholesale
reference to documents previously produced, in various forums, or in
the files of several attorneys, is obviously insufficient.

The “privilege log” is inadequate.

Please let me know when you wish to discuss this matter in further
detail, so as to comply with the rules of procedure of the 113th judicial
district court.

Obviously, as the discovery responses currently stand, we have no
choice other than to file a motion to compel, and seek appropriate
sanctions.

Bogdan Rentea
RENTEA & ASSOCIATES
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization
       Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 84 of 88




From: sehassell [mailto:sehassell@aol.com]
Sent: Wednesday, May 16, 2018 10:57 PM
To: Bogdan Rentea <brentea@rentealaw.com>
Subject: 2016-87708

Dear Mr. Rentea,

I apologize but I sent you the wrong set of discovery responses and have attached the corrected
substitute herewith. Please disregard the earlier set.

Very truly yours,,

Silvia T. Hassell.
      Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 85 of 88                               7/23/2018 11:53 AM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 26178879
                                                                                                            By: Bonnie Lugo
                                                                                                Filed: 7/23/2018 11:53 AM

                                       Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                    §   IN THE DISTRICT COURT OF
INC.,                                            §
      Plaintiff                                  §
                                                 §
v.                                               §   HARRIS COUNTY, TEXAS
                                                 §
ROYCE HASSELL and                                §
SILVIA HASSELL,                                  §
      Defendants                                 §     61ST JUDICIAL DISTRICT

                                      NOTICE OF HEARING
       Please take notice that an oral hearing on the Motion to Compel Discovery Responses,

filed by movants, Hassell Construction Company, Inc. and Michael Hassell, and the Motion for

Fees Under Section 27.009 of the T.C.P.R.C., filed by claimants, Phillip Hassell, Michael

Hassell, individually and as Trustee of the James C. Hassell Irrevocable Trust, Jason Hassell and

Shawn Hassell Potts, are set for August 30, 2018 at 11:30 o'clock a.m.

                                                     Respectfully Submitted,

                                                     RENTEA & ASSOCIATES
                                                     700 Lavaca, Suite 1400-2678
                                                     Austin, Texas 78701
                                                     (512) 472-6291
                                                     (512) 472-6278 Facsimile
                                                     brentea@rentealaw.com


                                                    By: /s/ Bogdan Rentea
                                                      Bogdan Rentea
                                                      State Bar No. 16781000
                                                  ATTORNEY FOR MOVANTS/CLAIMANTS

                                  CERTIFICATE OF SERVICE
       By my signature above, I hereby certify that on the 23rd day of July, 2018, a true and correct

copy of the foregoing Notice of Hearing was served on the parties through their counsel of record

via the Court's e-file system and via e-mail.
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 86 of 88



                                                                      Pgs-3

                                                                      DCORX
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 87 of 88
Case 19-03452 Document 1-31 Filed in TXSB on 05/03/19 Page 88 of 88
